Name: Commission Regulation (EEC) No 2450/89 of 9 August 1989 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 233/14 Official Journal of the European Communities 10. 8 . 89 COMMISSION REGULATION (EEC) No 2450/89 of 9 August 1989 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ( l), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 7 149 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (*) OJ No L 172, 21 . 6 . 1989, p. 1 . V) OJ No L 136, 26. 5 . 1987, p. 1 . 1 .O OJ No L 204, 25 . 7. 1987, p. 10 . 8 . 89 Official Journal of the European Communities No L 233/15 ANNEX I LOTS A, B, C, D and E 1 . Operation Nos ('):_ 317/89 to 321 /89  Commission Decision of 19 . 4. 1989 2. Programme : 1989 3 . Recipient (s) (u) : UNRWA Headquarters, Vienna International Center, PO Box 700, A-1400 Vienna, telex 135310 UNRWA A 4. Representative of the recipient (3) (T) : see Annex III 5 . Place or country of destination : A : Israel ; B : Syria ; C and D : Jordan ; E : Lebanon 6. Product to be mobilized : Vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) (8) (u) (l5) : See OJ No C 216 of 14. 8 . 1987, p. 4 (under I.1 .B.1 to I.1.B.3) 8 . Total quantity : 2 307 tonnes 9. Number of lots : 5 (A : 510 tonnes ; B : 482 tonnes ; C : 490 tonnes ; D : 245 tonnes ; E : 580 tonnes) 10 . Packaging and marking (10) : one kilogram ; in 20-foot containers OJ No C 216 of 14. 8 . 1987, pp. 4 and 5 (under I.1.B.4 and I.l.B.4.1 ) Supplementary markings on the packaging : see Annex II. and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 1 1 . Method of mobilization : Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : A : Ashdod ; B : Lattakia ; C and D : Agaba ; E : Beiruth. Option : Lattakia 16. Address of the warehouse and, if appropriate, port of landing : -  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : A, B, C and E : 10 to 20. 9 . 1989 ; D : 20 to 30. 10. 1989 18 . Deadline for the supply : A, B and C : 30. 10. 1989 ; D : 15. 12. 1989 ; E : 15 . 11 . 1989 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 28 . 8 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 4. 9. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment : A, B, C and E : 17 to 27. 9. 1989 ; D : 27. 10 . 1989 to 6 . 11 . 1989 (c) deadline for the supply : A, B and C : 7. 11 . 1989 ; D : 22. 12. 1989 ; E : 22. 11 . 1989 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 16. 6. 1989 fixed by Commission Regulation (EEC) No 1706/89 (OJ No L 166 of 16. 6. 1989, p. 36) No L 233/ 16 Official Journal of the European Communities 10 . 8 . 89 LOTS F, G, H, I, K and L 1 . Operation No ('): see Annex II  Commission Decision of 3 . 3 . 1989 2. Programme : 1989 3 . Recipient : Lots F, G, H, I and K : Euronaid, PO box 77, NL-2340 AB Oegstgeest Lot L : WFP, 426 via Cristoforo Colombo, 00145 Roma, Tlx 626675 WFP I 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1 to I.1.B.3). Lots F, G, H, I and K (")( ,7) H ; Parts F5 and K4 (13) (") ( ») (' «) ; Lot L (") ( »)( ») 8 . Total quantity : 4 842 tonnes 9 . Number of lots : 6 (F : 820 tonnes ; G : 975 tonnes ; H : 1 10 tonnes ; 1 : 945 tonnes ; K : 335 tonnes ; K : 657 tonnes) 10 . Packaging and marking : 25 kilograms (See OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3)). Lots F, G, H and If) Supplementary markings on the packaging : see Annex II (See OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5)) 11 . Method of mobilization : the Community market. Lots F, G, H and I (' 9) (20) ; Lot L (22)(23) The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 . to 30 . 9 . 1989 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 28 . 8 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 4. 9. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 22. 9 . 1989 to 7. 10 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire , Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 16 . 6. 1989, fixed in Commission Regulation (EEC) No 1706/89 (OJ No L 1660, 16. 6. 1989, p. 36) 10. 8 . 89 Official Journal of the European Communities No L 233/ 17 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall produce a certificate from an official entity, certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member States concerned, have not been exceeded. (3) Commission delegate to be contracted by the successful tenderer : see list in OJ No C 227, 7. 9 . 1985, p 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussel :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards to export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (') As soon as the -successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstance concerning shipment. 0 successful tenderer shall send a copy of the shipping documents to the following address : Delegation of the Commission to ... (country of destination), s/c service 'valise diplomatique', Berlaymont 1 /123, rue de la Loi 200, B- 1049 Brussels. (8) Certificates and documents required for each shipment :  one original and two copies of insurance certificates,  one original and two copies of health certificate,  one original and two copies of inspection certificate regarding quality, quantity and packing,  one certificate of non-contamination by radioactivity,  one original and two copies of the certificate of origin. (') Consignment to be stowed in 20-foot containers containing not more than 17 metric tonnes each, net ; not more than 30 containers are to be shipped on any vessels. ( ,0) The 1 000-gram sachets for milk powder described in OJ No C 216, 14. 8 . 1987, p. 4 and 5 (under I.1.B.4 and I.l.B.4.1 ) must be made of white polyethylene film. (") The expiry date appearing on the packages must be 12 months after the date of manufacture . ( I2) The supplier is to detail the Chief, supply division, UNRWA, Vienna, by telex No 135310 UNRWA or by FAX No 0222-2307529 the name of the carrying vessel, names and addresses of shipping agend and insurance agent at port of discharge. ^ C3) Radiation certificate must be issued by official authorities and be legalized for Egypt and for Sudan. ('*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (IJ) Veterinary certificate issued by an official entity stating that the product was processed with pasteurised milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personal and that the area of production of raw milk had not registed foot-and ­ mounth disease nor any other notifiable infections/contagious disease during the 90 days prior to the processing. (") At the request of the beneficiary the successful tenderer shall deliver, for each action number / shipping number, a certificate from an official certifying that for the product to be delivered the standards appli ­ cable, relative to nuclear radiation in the Member State concerned, have not been exceeded. (,7) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certi ­ ficate for each action number / shipping number. (") The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin for each action number / shipping number. No L 233/18 Official Journal of the European Communities 10 . 8 . 89 (19) The successful tenderer has to submit to the recipients agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. (20) The supplier should send a duplicate of the original invoice to : MM De Keyzer and SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (21 ) Shipment to take place in 20 foot containers, conditions FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 3 (2), second subparagraph, of Regulation 2200/87 shall not apply. (") The seven batches must be loaded in the same port on the same date. (23) The bill of lading must bear the words 'goods in transit to : ... (country destination)'. 10 . 8 . 89 Official Journal of the European Communities No L 233/ 19 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Recipient country Pays destinataire Paese destinatario Bestemmingsland Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking DesignaÃ §Ã £o do lote Quantidade total (em toneladas) Quantidades parciais (em toneladas) BeneficiÃ ¡rio Pais destinatÃ ¡rio InscriÃ §Ã £o na embalagem 0 ) (2) : (3) (4) (S) (6) A 510 UNRWA Israel Action No 317/89 / Vit. skimmed milk powder / Gift of the European Economic Community to UNRWA for free distribution to Palestine refugees / Ashdod B 482 UNRWA Syria Action No 318/89 / Vit. skimmed milk powder / Gift of the European Economic Community to UNRWA for free distribution to Palestine refugees / Lattakia C 490 UNRWA Jordan Action No 319/89 / Vit. skimmed milk powder / Gift of the European Economic Community to UNRWA for free distribution to Palestine refugees / Aqaba / Date of expiry : . . . D 245 UNRWA Jordan Action No 320/89 / Vit. skimmed milk powder / Gift of the European Economic Community to UNRWA for free distribution to Palestine refugees / Aqaba / Date of expiry : . . . E 580 UNRWA Lebanon Action No 321 /89 / Vit. skimmed milk powder / Gift of the European Economic Community to UNRWA for free distribution to Palestine refugees / Beirut F 820 Fl : 300 Euronaid PerÃ º AcciÃ ³n n0 339/89 / Para distribuciÃ ³n gratuita / Euronaid F2 : 30 Euronaid Dominica Action No 339/89 / For free distribution / Euronaid F3 : 90 Euronaid HaÃ ¯ti Action n0 339/89 / Pour distribution gratuite / Euronaid F4 : 60 Euronaid RepÃ ºblica Dominicana AcciÃ ³n n0 339/89 / Para distribuciÃ ³n gratuita / Euronaid F5 : 340 Euronaid Egypt Action No 339/89 / For free distribution / Euronaid No L 233/20 Official Journal of the European Communities 10. 8 . 89 ( 1 ) (2) (3) (4) (5) (6) G 975 Gl : 420 Euronaid Burkina Faso Action n0 340/89 / Pour distribution gratuite / Euronaid l G2 : 15 Euronaid Gambia Action No 340/89 / For free distribution /Euronaid G3 : 120 Euronaid Ghana Action No 340/89 / For free distribution / Euronaid G4 : 30 Euronaid SÃ ©nÃ ©gal Action n ° 340/89 / Pour distribution gratuite / Euronaid G5 : 30 Euronaid Togo Action n ° 340/89 / Pour distribution gratuite / Euronaid G6 : 30 Euronaid ZaÃ ¯re Action n0 340/89 / Pour distribution gratuite / Euronaid G7 : 15 Euronaid Tanzania Action No 340/89 / For free distribution / Euronaid l G8 : 45 Euronaid Uganda Action No 340/89 / For free distribution /Euronaid G9 : 75 Euronaid Burundi Action n ° 340/89 / Pour distribution gratuite / Euronaid G10 : 195 Euronaid Zambia Action No 341 /89 / For free distribution / Euronaid H 1 110 Euronaid India Action No 342/89 / For free distribution / Euronaid I 945 11 : 840 Euronaid India Action No 342/89 / For free distribution / Euronaid 12 : 105 Euronaid Pakistan Action No 342/89 / For free distribution / Euronaid K 335 K1 : 15 Euronaid Chile AcciÃ ³n n ° 343/89 / Para distribuciÃ ³n gratuita / Euronaid K2 : 75 Euronaid AlgÃ ©rie Action n ° 343/89 / Pour distribution gratuite / Euronaid I K3 : 30 Euronaid Somalie Action n ° 343/89 / Pour distribution gratuite / Euronaid K4 : 215 Euronaid Sudan Sudan / 90825 / Port Sudan 10. 8 . 89 Official Journal of the European Communities No L 233/21 ( 1 ) (2) (3) (4) (5) (6) L 657 L1 : 140 WFP RÃ ©publique Centrafricaine Action n0 358/89 / RCA 0265201 / Action du Programme alimentaire mondial / Douala en transit vers Bangui, RÃ ©publique Centrafricaine L2 : 80 WFP RÃ ©publique Centrafricaine Action n0 359/89 / RCA 0265201 / Action du Programme alimentaire mondial / Douala en transit vers Bouar, RÃ ©publique Centrafricaine L3 : 60 WFP RÃ ©publique Centrafricaine Action n0 360/89 / RCA 0265201 / Action du Programme alimentaire mondial / Douala en transit vers Kaga  Bandoro, RÃ ©publique Centrafricaine L4 : 22 WFP BÃ ©nin Action n0 361 /89 / BÃ ©nin 0209602 / Action du Programme alimentaire mondial / Cotonou L5 : 12 WFP , Niger Action n0 362/89 / Niger 0244502 / Action du Programme alimentaire mondial / Apapa en transit . vers Agadez, Niger L6 : 308 WFP Gambia Action No 363/89 / Gambia 0062504 / Action of the World Food Programme / Banjul L7 : 35 WFP SÃ £o TomÃ © e Principe AcÃ §Ã £o n? 364/89 / SÃ £o TomÃ © 0225003 / AcÃ §Ã £o Programa Alimentar Mundial / SÃ £o TomÃ © No L 233/22 Official Journal of the European Communities 10. 8 . 89 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (iii tonnellate) Totale hoeveelheid van de partij (in ton)- Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio Representante del beneficiario Modtagerens reprÃ ¦sentant Vertreter des BegÃ ¼nstigten Ã Ã ºÃÃ Ã Ã Ã ÃÃ ¿Ã  Ã Ã ¿Ã Ã ´Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã Representative of the recipient ReprÃ ©sentant du bÃ ©nÃ ©ficiaire Rappresentante del beneficiario Vertegenwoordiger van de begunstigde Representante do beneficiÃ ¡rio A 510 UNRWA Israel UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel B 482 UNRWA Syria UNRWA Field Supply and Transport Officer, Syrian Arab Republic, PO Box 4313 , Damascus, SAR C-D 490-245 UNRWA Jordan UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman , Jordan E 580 UNRWA Lebanon UNRWA Field Supply and Transport Officer, Lebanon, PO Box 947, Beirut, Lebanon